DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajitsu et al. (US 2017/0029985).
With respect to claim 1, Tajitsu et al. discloses an article of manufacture (Paragraph 103), comprising: a piezoelectric fabric (Fig 1) comprising: a piezoelectric film (item A); an elastic base (Paragraph 101) on which the piezoelectric film is bonded forming a piezoelectric material; and a yarn (item B), wherein the yarn and the piezoelectric material are coupled to one another in a defined ratio of interlacement (Fig 1).
With respect to claim 2, Tajitsu et al. discloses the article of manufacture of claim 1, wherein the yarn and the piezoelectric material are configured as coils in the defined ratio of interlacement (Fig 1, wherein the woven structure includes fibers that are soiled partially around each other).
With respect to claim 3, Tajitsu et al. discloses the article of manufacture of claim 1, wherein the piezoelectric material is configured such that compression or elongation of the piezoelectric fabric generates electrical energy (Paragraph 71)
With respect to claim 4, Tajitsu et al. discloses the article of manufacture of claim 1, wherein the article of manufacture further comprises a power connection component electrically coupled to the piezoelectric fabric and configured to receive or capture harvested energy (Paragraph 59)
With respect to claim 9, Tajitsu et al. discloses the article of manufacture of claim 1, wherein the yarn is at least one of a conductive yarn (item B) or a combination of polyester and spandex
With respect to claim 10, Tajitsu et al. discloses the article of manufacture of claim 9, wherein the conductive yarn comprises at least one of metal yarn, carbon nanotube yarn or metal plated yarn (Paragraphs 64-68).
With respect to claim 13, Tajitsu et al. discloses the article of manufacture of claim 1, wherein the article of manufacture is comprised in at least one of a shoe or a handbag (Paragraph 103).
With respect to claim 14, Tajitsu et al. discloses a system (Paragraph 103), comprising: a piezoelectric fabric (Fig 1) comprising: a piezoelectric film (item A); a base (Paragraph 101) to which the piezoelectric film is bonded forming a piezoelectric material (Fig 3); and a yarn (item C) coupled to the piezoelectric material in a defined ratio of interlacement (Fig 1); and a power management module configured to store energy generated from the piezoelectric fabric and electrically coupled to a band of conductive fibers comprised of the piezoelectric fabric (Paragraph 105), wherein the 
With respect to claim 18, Tajitsu et al. discloses a method, comprising: generating energy generated based on activation of a piezoelectric fabric (Fig 1), wherein the piezoelectric fabric comprises a piezoelectric film (item A), a base (Paragraph 101) to which the piezoelectric film is bonded forming a piezoelectric material and a yarn (item C) coupled to the piezoelectric material and configured as at least one coil in a defined ratio of interlacement (Fig 1), wherein the activation is via an action of a user of the piezoelectric fabric (Fig 3); and receiving the generated energy at a power management module (Paragraph 105) coupled to the piezoelectric fabric, wherein the piezoelectric fabric is comprised within an item of apparel wearable by the user (Paragraph 103).
Allowable Subject Matter
Claims 5-8, 11, 12, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art does not disclose or suggest “wherein the power connection component comprises a rivet” in combination with the remaining elements of claim 5.
The prior art does not disclose or suggest “wherein the power connection component comprises a grommet” in combination with the remaining elements of claim 6.
The prior art does not disclose or suggest “wherein the power connection component comprises a button” in combination with the remaining elements of claim 7.
The prior art does not disclose or suggest “wherein the power connection component is at least one of a rivet, a grommet or a button and the power connection component is adapted to be received by a power port of an electronic device to charge the electronic device” in combination with the remaining elements of claim 8.
The prior art does not disclose or suggest “wherein the power connection component comprises a circuit configured to perform storage or processing of harvested energy and wherein the power connection component is included in a network of a plurality of rivets, grommets or buttons of the article of manufacture” in combination with the remaining elements of claim 11.
The prior art does not disclose or suggest “wherein the power connection component is at least one of a rivet, a grommet or a button and the power connection component is further adapted to wirelessly charge a mobile device” in combination with the remaining elements of claim 12.
The prior art does not disclose or suggest “at least one of a rivet, a grommet or a button electrically coupled to the piezoelectric fabric and to the power management module” in combination with the remaining elements of claim 15.
The prior art does not disclose or suggest “wherein the method further comprises: charging a chargeable device based on establishment of at least one of an inductive coupling or an electrical connection between the chargeable device at least one of a circuit of a rivet, a grommet or a button” in combination with the remaining elements of claim 19.
The prior art does not disclose or suggest “wherein the method further comprises: storing the generated energy via a circuit of at least one of a rivet, a grommet or a button coupled to the power management module” in combination with the remaining elements of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837